Title: From John Adams to Mathew Carey, 3 July 1813
From: Adams, John
To: Carey, Mathew



Sir
Quincy July 3. 1813

I thank you for your favour of the 28th of June. I know your press of Business too well to need any Apology for delays of answers to my Letters.
It is a great Satisfaction to me, that Mr Jefferson has interested himself in Mr Clarks Publication. His Memory, I presume can furnish many materials: and certainly no man is better qualified to suggest improvements of the Work.
Jus suum cuique. I wish Mr Clark would insert in the next Edition, that the Preamble of the Law of Massachusetts of November 1775 was drawn by Vice President Gerry, and the Purvue by the late Governor Sullivan. The Facts you may depend on.
I have now received, I think 18 Volumes, Two more will be as many as I wish, at present. Jonathan Jones Esqr will I hope discharge my Bill.
I wish Mr Clark would also insert a Suggestion of a calculation, how great Power at Sea, the Massachusetts alone could now produce, if She Should exert herself as She did in the revolutionary War, in proportion to her Present Population and resources in Wealth, Materials, Artists and Seamen.
Would it not be well to arrange the materals in the future Edition, according to their Dates.
Mr Clarks talents and Industry are equal to the Work he has undertaken perplexing and important as it is.
I am Sir with esteem and / regard your humble Servant
John Adams